Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2021 has been entered.
 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 and its dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim 15 recites “and a cross-section of the projection orthogonal to an axial line of the cylindrical part goes along a tangential line that is drawn to an arc protruding outward in the radial direction and to an outer peripheral surface of the cylindrical part”. It is unclear what portion of the projection and/or cylindrical part the “arc” is describing. If the arc is intended to describe the projection (and the examiner has interpreted the language in this manner for the purpose of examination), the applicant should amend the claims to read for example “…drawn to an arc of the projection”.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 15-17, 19, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanBritson et al (US Patent No. 8,974,197) in view of CN 2935603 (herein Zheng).

A machine translation of Zheng has been provided with the current office action and is relied upon herein.

VanBritson teaches:

limitations from claims 11 and 17, an electric compressor (25) comprising: a housing (26) to be mounted on a vehicle (C. 2 Lines 9-12), and for housing a device main body (29, 34), the device main body comprising a compression mechanism (34) and a motor (29) configured to output a torque for causing the compression mechanism to operate (C. 3 Lines 48-50), the housing including a cylindrically-shaped cylindrical part (portions 27a-b of housing 26) surrounding the device main body (C. 4 Lines 2-3);

VanBritson does not teach a solid projection on the cylindrical part;

Zheng teaches:

limitations from claims 11 and 17, an electric motor (see FIG. 1-3; first paragraph under “Detailed Description…”) and a device main body (1), wherein a solid projection (11) that protrudes outward in a radial direction is disposed on the cylindrical part (see FIG. 2 showing a cylindrical shaped housing 1), a wall thickness of the housing is increased at a position of the projection (FIG. 2 in particular; first paragraph under “Detailed Description…”) and a cross-section of the projection orthogonal to an axial line (through the center of the motor left to right in FIG. 3) of the cylindrical part exhibits an arc/hemisphere-like shape or a substantially arc/hemisphere-like shape that protrudes outward In the radial direction (Last paragraph under “Detailed Description…”; circular arc), and a length direction of the projection is the same as a direction of the axial line, and the projection protrudes either in an identical direction to a traveling direction in which the vehicle travels, or in a direction pointing to the traveling direction (FIG. 1 and 3; the part 11 protrudes outward in multiple directions from housing, and as 

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to provide a arc-shaped projection on the housing of VanBritson, as taught by Zheng, in order to reinforce the housing against external forces from collision for example (see “Background of the Invention” and the last paragraph under “Brief Description of the Invention” in the translation of Zheng);



VanBritson further teaches:

limitations from claim 15, an electric compressor (25) comprising: a housing (26) to be mounted on a vehicle (C. 2 Lines 9-12), and for housing a device main body (29, 34), the device main body comprising a compression mechanism (34) and a motor (29) configured to output a torque for causing the compression mechanism to operate (C. 3 Lines 48-50), the housing including a cylindrically-shaped cylindrical part (portions 27a-b of housing 26) surrounding the device main body (C. 4 Lines 2-3);

VanBritson does not teach a solid projection on the cylindrical part;

Zheng teaches:

limitations from claim 15, an electric motor (see FIG. 1-3; first paragraph under “Detailed Description…”) and a device main body (1), wherein a solid projection (11) that protrudes outward in a radial direction is disposed on the cylindrical part (see FIG. 2 showing a cylindrical shaped housing 1), a wall thickness of the housing is increased at a position of the projection (FIG. 2 in particular; first circular arc) protruding outward in the radial direction and to an outer peripheral surface of the cylindrical part (see annotated FIG. 2 below), and a length direction of the projection is the same as a direction of the axial line, and the projection protrudes either in an identical direction to a traveling direction in which the vehicle travels, or in a direction pointing to the traveling direction (FIG. 1 and 3; the part 11 protrudes outward in multiple directions from housing, and as such at least point in a direction of potential vehicle travel; the examiner notes that vehicles are capable of traveling in multiple directions);


    PNG
    media_image1.png
    621
    686
    media_image1.png
    Greyscale







Zheng further teaches:

limitations from claim 16, wherein the projection extends along the axial line of the cylindrical part (as best seen in FIG. 1; the projections 11 are parallel with the center line of the compressor 1);

    PNG
    media_image2.png
    392
    451
    media_image2.png
    Greyscale









Claims 12-14, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanBritson et al (US Patent No. 8,974,197) in view of CN 2935603 (herein Zheng) as applied to claims 11 and 13 above, and in further view of NPL titled “Design Guides for Plastics” (herein Maier).

Regarding claims 12-14, and 21-22:

Zheng teaches an arc shaped projection (11) interfacing with an inner peripheral portion of a cylindrical part (housing of compressor 1; see FIG. 1-3);

Zheng does not explicitly teach dimensions for the rib component including an R component at the interface; however,

It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).

 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Maier teaches that rib (projection) height, thickness, and fillet (corresponding to the R-Part) are all results-effective variables relative to one another, such that an optimal strength and rigidity is achieved for the rib (see Pages 7-8 of Maier);

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the rib taught by Zheng as incorporated into VanBritson, because the relative dimensions of the cylindrical housing, rib height, rib thickness, and fillet were recognized as a result-effective variable achieving a particular level of strength and rigidity, and it would have been a matter of routine experimentation to determine the optimum or workable ranges of the rib to achieve a desired rib and housing strength.

12.    The device to be mounted on the vehicle according to claim 11, wherein B/A is from 4 to 7, both inclusive, where A is a height to a tip end of the protruding portion measured in the radial direction of the cylindrical part, and B is a distance measured from the tip end of the protruding portion to a position of an end edge of the protruding portion in a direction of a tangential line drawn to the tip end.

13 and 21.   The electric compressor according to claim 11, wherein an interface portion between an end edge of the projection and an outer peripheral surface of the cylindrical part includes an R part having an arc-like shape that protrudes toward an inner peripheral side of the cylindrical part.

14 and 22.     The device to be mounted on the vehicle according to claim 13, wherein a radius of the cylindrical part is from 40 mm to 80 mm, both inclusive, and a radius of curvature of the R part is equal to or greater than 10 mm.





Claims 17, 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al (US PGPub No. 2012/0251356) in view of CN 200975472 (herein Xu).

A machine translated version of Xu was supplied by applicant in the file wrapper, dated 07/30/2020 and is relied upon herein.

Ota further teaches:

limitations from claim 17, an electric compressor (1) to be mounted on a vehicle (paragraph 16), the device comprising: a housing (20) having a cylindrical shape to be mounted on the vehicle, and for housing a device main body (4-5), the device main body comprising a compression mechanism (4A-D) and a motor (5A-D) configured to output a torque for causing the compression mechanism to operate (C. 2 Lines 41-63); and the device main body, wherein a solid projection (21) that protrudes outward in a radial direction is disposed on the cylindrical part, a wall thickness of the housing is increased at a position of the projection (FIG. 2; paragraph 38); wherein the projection protrudes either in an identical direction to a traveling direction in which the vehicle travels, or in a direction pointing to the traveling direction (FIG. 2; the part 21 protrudes outward in multiple directions from housing 10, and as such at least point in a direction of potential vehicle travel; the examiner notes that vehicles are capable of traveling in multiple directions);

Ota does not teach an arc shape for the thickened portion;

Xu teaches:

limitations from claim 17, a device (1) to be mounted on a vehicle (see summary of invention), the device comprising: a housing (1; FIG. 1) for housing a device main body (transmission); and the device main body, wherein a projection (2) that protrudes outward in a radial direction is disposed on a part constituting the housing (see FIG. 1; “detailed description”), a wall thickness of the housing is increased at a position of the projection (2), and a cross-section of the projection orthogonal to an axial line of the cylindrical part exhibits a hemi-sphere shape or a substantially hemisphere shape that protrudes outward in the radial direction (see FIG. 1 and the “detailed description”);

It would have been obvious to one of ordinary skill in the art of pumps at the time of the invention to choose a shape amongst known shapes for the housing portion 21 of Ota, such as an arc shape as taught by Xu, as a matter of design choice in order to provide a desired thickness and strength to the housing; Xu further teaches that arc-shaped designs provide increased strength with minimal space requirements (see second paragraph of Xu under “description”).



Ota further teaches:

limitations from claim 27, wherein the device main body comprises a compression mechanism (4) configured to compress a coolant, and a motor (5) configured to output a torque for causing the compression mechanism to operate, and the housing is integrally formed with a driver circuit unit (6) configured to drive the motor;

limitations from claim 29, the device further comprising: a buffer (22) member to be interposed between the electric compressor (1) and a member (F) of the vehicle, wherein the projection (21) includes a support part configured to support the buffer member on the housing (within the hollow of the portion 21);



Allowable Subject Matter
Claims 20 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the closest prior art (particularly VanBritson or Zheng) teaches a buffer member interposed between a housing projection as claimed, and a member of the vehicle; wherein the buffer member is supported via a support part on the projection.



Response to Arguments
Applicant’s arguments, see response, filed 03/31/2021, with respect to the rejection(s) of claim(s) 11-16, 19-22, 26, and 28 under Ota and Xu have been fully considered and are persuasive. The prior art to Ota in particular is not clear as to the lengthwise orientation of the projection.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of VanBritson and Zheng. 
03/30/2021 with regards to claims 17, 27, and 29 have been fully considered but they are not persuasive.
Applicant argues (see Page 8 of the response) that the prior art to Ota and Xu are non-analogous. The examiner disagrees. The test for analogous art is two-fold: that the prior art be from the same field of endeavor, or that the prior art be directed to the same problem. In this case, Ota teaches a device for use in a vehicle (paragraph 16) in which a projection is utilized to strengthen a component casing against impact (paragraph 47); Xu teaches a device for use in a vehicle (paragraph 16) in which a projection is provided to strengthen the component casing (paragraph 38). Therefore the examiner maintains that the prior art meets the threshold for analogous art on both accounts.
Applicant further argues that neither Ota nor Xu seeks to solve the same problem in the same manner as the current invention (pages 8-9 of the response). However, the examiner notes that the motivation to combine references (i.e. problem solved) need not be identical to the applicant's problem and solution (see for example MPEP 2141 III.). Therefore the examiner maintains that the combination of the shape taught by Xu with the strengthening projection taught by Ota involves analogous art and motivation taught by Xu such as reduction of space.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.